              Case 7:20-cv-03032-CS Document 52 Filed 05/06/21 Page 1 of 5




                             UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF NEW YORK



                                                            CASE NO. 7:20-cv-03032-CS
 LAUREN BIEGEL, GREG MARONEY,
 individually and on behalf of all others
 similarly situated,                               DECLARATION OF AMY L. LECHNER OF
                                                    ANGEION GROUP RE: CAFA NOTICE
                         Plaintiffs,

 vs.
 BLUE DIAMOND GROWERS,
                         Defendant.



         I, Amy L. Lechner, hereby declare under penalty of perjury pursuant to 28 U.S.C. § 1746

that the following is true and correct:

         1.      I am a project manager at the class action notice and settlement administration



upon my personal knowledge.

         2.      On April 29, 2021, as required under the Class Action Fairness Act, 28 U.S.C. §

1715 (

Federal and State officials.

         3.      A CAFA notice letter with a CD-ROM of enclosure documents was sent to 49

State Attorneys General and the U.S. Attorney General via United States Postal Service - Priority

Mail, and to the New York State Attorney General via FedEx Standard Overnight. A copy of the

CAFA Notice letter is attached hereto as Exhibit A.

         4.      As of the date of this declaration, Angeion has received no response to the CAFA

notices from any Federal or State official.
         Case 7:20-cv-03032-CS Document 52 Filed 05/06/21 Page 2 of 5




      I hereby declare under penalty of perjury that the foregoing is true and correct.

Dated: May 5, 2021

                                                    ___________________________________
                                                    Amy L. Lechner




                                               2
Case 7:20-cv-03032-CS Document 52 Filed 05/06/21 Page 3 of 5




                 Exhibit A
Case 7:20-cv-03032-CS Document 52 Filed 05/06/21 Page 4 of 5
Case 7:20-cv-03032-CS Document 52 Filed 05/06/21 Page 5 of 5
